Hall, Justice.
Harrison appeals from the conviction for murder and his sentence of life imprisonment.
1. The evidence, while in conflict, supports the verdict of the jury.
2. The trial court properly charged the jury with respect to murder, voluntary manslaughter and justifiable homicide. We also find no error in his failure to charge on involuntary manslaughter.
3. The state did not seek the death penalty in the case; therefore, the contention that the trial court erred in separating and dispersing the jury in a capital case without the permission of the appellant or his counsel is without merit. Jordan v. State, 235 Ga. 732 (1975).

Judgment affirmed.


All the Justices concur.